Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 11-13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “604” has been used to designate both a “CPU” and ,presumably, a “Server”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 2, “APP” 122
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Pg. 9, line2 1-2 recites “is illustrates”. It is believed this should read “is illustrated”;
Pg. 9, lines 5-6 recites “an output device interface 123”. In fig. 2, label “123” indicates a “web browser”.
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 recites: “a computing device in communication with the CNC machine, wherein the computing device having a processor and an addressable memory”. It is believed this would be better written as “a computing device, having a processor and an addressable memory, in communication with the CNC machine, wherein the computing device 
Claims 2-10 depend from claim 1 and are objected to similarly. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-20-are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 2020/0166909 to Noone et al. (Noone).

Claims 1 and 11: A system comprising: 
a computer numerical control (CNC) machine having machining tools and configured to execute a series of instructions for machine operation (e.g. par. [0040] “computer numerical control (CNC) milling machines …”); 
a computing device in communication with the CNC machine (e.g. par. [0218] “a processor programmed to provide a classification of detected manufactured object defects”), wherein the computing device having a processor and an addressable memory, is configured to execute a virtual machine-aware kernel processor-executable set of instructions to: 
determine, via a simulation engine, a virtually simulated real-world CNC machine and associated potential malfunctions based on received data from the CNC machine, the received data comprising program data, controller data, and sensor data (par. [0218] “automated object defect classification … training data set comprises manufacturing process simulation data, manufacturing process characterization data, in-process inspection data”);
determine, in real-time and while a machining program is being executed by the CNC machine, a modification to the machining program based on the determined virtually simulated real-world CNC machine and associated potential malfunctions, wherein the modification is based on determination of optimized program data that avoids the associated potential malfunctions (par. [0217] “used in-process to provide real-time process characterization data to a machine learning algorithm used to run the manufacturing process control”); and 
transmit the determined optimized program data associated with the machine operation to the CNC machine, thereby the CNC machine continues with production and does not stop manufacturing process (par. [0217] “one or more process control parameters may be adjusted in real-time”).

Claim 2: Noone discloses the system of claim 1, wherein the computing device, via the virtual machine-aware kernel, is further configured to modify the CNC machining program in real-time thereby predicting potential manufacturing issues and optimizing the data provided in the machining program by updating one or more subsequent steps in the machining program (par. [0217] “one or more process control parameters may be adjusted in real-time”).

Claim 3: Noone discloses the system of claim 2, wherein the determined optimized program data associated with the machine operation provides precise milling operations by predicting future steps for accurate production of discrete machine parts (par. [0217] “one or more process control parameters may be adjusted in real-time”, e.g. par. [0040] “computer numerical control (CNC) milling machines”, par. [0243] “determine a set of manufacturing process steps”).

Claim 4: The system of claim 1, wherein the program data is a series of instructions to be executed sequentially, providing a machining program to the CNC machine (e.g. par. [0040] “computer numerical control (CNC) milling machines”, par. [0243] “determine a set of manufacturing process steps”).

Claim 5: Noone discloses the system of claim 1, wherein the controller data comprises CNC controller related data, comprising at least one of: tool offset information, work offset information, and machine controller configuration (e.g. par. [0217] “one or more process control parameters may be adjusted in real-time”).

Claim 6: Noone discloses the system of claim 1, wherein sensor data is data associated with one or more sensors of the CNC machine and wherein the one or more sensors detect what is occurring during the machining process in real-time (par. [0218] “real-time data from the one or more sensors”).

Claim 7: Noone discloses the system of claim 6, wherein the one or more sensors of the CNC machine are configured to monitor the machine tool by measuring at least one of: the cutting force, vibration amplitude, audible sound from the machining process, and high-frequency sound (par. [0279] “Force measured dynamically during process (sensor)”).

Claim 8: Noone discloses the system of claim 1, wherein modification to the machining program is based on prediction of the potential malfunction, determined using virtual data generated from the virtually simulated real-world CNC machine (par. [0218] “data set comprises manufacturing process simulation data”).

Claims 10 and 12: Noone discloses claims 1 and 11, wherein the simulation engine of the virtual machine-aware kernel is in communication with a motion optimizer engine (par. [0234] “optimize the process control parameter adjustments for the next N build states”), a planning engine (par. [0243] “determine a set of manufacturing process steps”), and a linking engine (par. [0179] “Tool path generation software”).

Claim 13: Noone discloses the method of claim 12, wherein the motion optimizer of the virtual machine-aware kernel is configured to modify tool motion, thus preventing overloading a machine tool and smoothing the tool motion on the physical axes (par. [0179] “Tool path generation software”).

Claim 14: Noone discloses the method of claim 13, wherein the motion optimizer of the virtual machine-aware kernel is configured to calculate optimized motion via modifying machine tool motion, thus preventing overloading a machine tool and smoothing the tool motion on the physical axes (e.g. par. [0091] “rotation rate about one or more axes”).

Claim 15: Noone disclose the method of claim 14, wherein the motion optimizer of the virtual machine-aware kernel is configured to verify that the calculated optimized motion is correct by running the calculated optimized motion through the virtually simulated real-world CNC machine (par. [0182] “process simulation tools may be used to simulate the manufacturing process”).

Claim 16: Noone discloses the method of claim 15, wherein the planning engine of the virtual machine-aware kernel is configured to determine an optimized ordering by modifying the order of the machining processes based on the received sensor data, wherein the modification is based on at least one of: minimizing occurrences of changing cutting tools, minimizing number of axis rotations, minimizing total angle of rotation per axis, and minimizing distance of travel of cutting tools (par. [0102] “dimensions, number of cutting edges, cutting edge angle, etc.”).

Claim 17: The method of claim 16, wherein the planning engine of the virtual machine-aware kernel is configured to communicate the determined optimized ordering to the simulation engine for verification and evaluation of cycle times (e.g. par. [0104] “duration of treatment, number of rinse cycles, etc.”).

Claim 18: The method of claim 16, wherein the planning engine of the virtual machine-aware kernel is configured to communicate the determined optimized ordering to the linking engine for verification and evaluation of cycle times (par. [0182] “process simulation tools may be used to simulate the manufacturing process”).

Claim 19: Noone discloses the method of claim 18, wherein the linking engine of the virtual machine-aware kernel is configured to connect machining processes with a trajectory adapted to machine kinematics and capabilities associated with the CNC machine, and determine new motions after reordering the machining processes; 
the linking engine is further configured to, based on the received data from the planning engine, communicate the determined new motions comprising optimized path, to the simulation engine (par. [0192] the location of a deposition apparatus as a function of time (i.e., a tool path)”).

Claim 20: The method of claim 19, wherein the simulation engine is configured to, continuously and in real-time, update the program data received initially from a program data interpreter to optimize the machine processes while the CNC machine is performing associated functions (par. [0217] “used in-process … one or more process control parameters may be adjusted in real-time”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 2020/0166909 to Noone et al. (Noone) in view of US 6,317,646 to de Caussin et al. (de Caussin).

Claim 9: Noone discloses the system of claim 8, but does not disclose wherein the potential malfunctions is execution of CNC machining program that results in damage to the CNC machine, comprising at least one of: 
a tool colliding with a workpiece or with equipment holding the workpiece, 
damage to a tool due to too much engagement into material, resulting in tool breakage,
violation of a target part due a tool cutting too much and gouging into a target part,
slow execution where the machine cannot move fast enough because the instructions are not adapted to the machine kinematics, 
bad surface finish caused by vibrations due to bad cutting conditions or lack of rigidity. 

de Caussin teaches a potential malfunction is execution of CNC machining program that results in damage to the CNC machine, comprising at least one of: a tool colliding with a workpiece or with equipment holding the workpiece, damage to a tool due to too much engagement into material, resulting in tool breakage, violation of a target part due a tool cutting too much and gouging into a target part, slow execution where the machine cannot move fast enough because the instructions are not adapted to the machine kinematics, bad surface finish caused by vibrations due to bad cutting conditions or lack of rigidity (col. 1, lines 50-65 “NC-code program … which causes a “machine crash” … destroys the part, breaks the tool, and possibly damages the machine”).

It would have been obvious to determine potential malfunctions involving damage to the CNC machine (see e.g. de Caussin col. 1, lines 50-65). Those of ordinary skill in the art would have been motivated to do so to avoid the cost of repairs or damage to the part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199